                   Case 2:19-cv-01911-MJP Document 21 Filed 05/18/20 Page 1 of 2




 1                                               THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9
      THE POKÉMON COMPANY                         No. 19-cv-1911MJP
10    INTERNATIONAL, INC., a Delaware
      corporation,                                ORDER GRANTING PLAINTIFF’S
11                                                MOTION TO EXTEND THE DEADLINES
                             Plaintiff,           FOR SERVICE & THE JOINT STATUS
12                                                REPORT
               v.
13
      BRYAN GARCIA CRUZ, an individual,
14
                             Defendant.
15

16

17

18

19

20

21

22

23

24

25

26

      ORDER
      (No. 2:19-cv-1911MJP) – 1

     148144026.1
                   Case 2:19-cv-01911-MJP Document 21 Filed 05/18/20 Page 2 of 2




 1                                                 ORDER
 2            Before the Court is Plaintiff The Pokémon Company International, Inc.’s (“TPCi”)
 3   Motion to Extend the Deadlines for Service & the Joint Status Report. Having considered the
 4   motion, all relevant pleadings, and the papers filed in support of and in opposition, if any, to the
 5   motion, this Court GRANTS the Motion.
 6            The deadline for TPCi to serve Defendant Bryan Garcia Cruz is extended 60 days to July
 7   20, 2020. The deadline for the Joint Status Report is extended 60 days to July 31, 2020, and all
 8   Joint Status Report-related deadlines are extended accordingly.
 9            IT IS SO ORDERED.
10            Dated this 18th day of May, 2020.
11

12

13

14
                                                           A
                                                           Marsha J. Pechman
                                                           United States District Judge
15

16   Presented by,
17   s/Holly M. Simpkins
     Holly M. Simpkins, WSBA No. 33297
18   Lauren W. Staniar, WSBA No. 48741
     Jacob P. Dini, WSBA No. 54115
19   Perkins Coie LLP
     1201 Third Avenue, Suite 4900
20   Seattle, WA 98101-3099
     Telephone: 206.359.8000
21   Facsimile: 206.359.9000
     E-mail: hsimpkins@perkinscoie.com
22   E-mail: lstaniar@perkinscoie.com
     E-mail: jdini@perkinscoie.com
23
     Attorneys for Plaintiff
24   The Pokémon Company International, Inc.
25

26

      ORDER
      (No. 2:19-cv-1911MJP) – 2

     148144026.1
